      Case 2:19-cv-12749-LMA-KWR Document 7 Filed 01/15/20 Page 1 of 10




                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

MICHAEL R. HOLMES                                                  CIVIL ACTION

VERSUS                                                             NO. 19-12749

GERALD A. TURLICH, JR., ET AL                                      SECTION “I” (4)

              ANSWER, AFFIRMATIVE DEFENSES AND JURY DEMAND

       NOW INTO COURT, through undersigned counsel, come Defendants, Sheriff Gerald

A. Turlich, Jr., Deputy Corbett Reddoch, Deputy Ryan Hebert, Deputy Holly Hardin, Deputy

Christopher Lambert, and Deputy Paul Durnin, who, in response to the original Complaint and

Supplemental Complaint filed herein by the Plaintiff, respectfully submit the following:

                                       FIRST DEFENSE

       The Complaint fails to state a claim against the Defendants upon which relief can be

granted.

                                     SECOND DEFENSE

       All of the acts and actions taken by the Defendants therein were reasonable under the

circumstances and do not support a claim under a theory of vicarious liability or respondeat

superior.
      Case 2:19-cv-12749-LMA-KWR Document 7 Filed 01/15/20 Page 2 of 10



                                        THIRD DEFENSE

       That the Plaintiff, Michael R. Holmes, by virtue of his own actions and conduct, was

guilty of negligence and/or contributory negligence and/or assumption of the risk, all of which

will be more fully shown at the trial of this matter.

                                       FOURTH DEFENSE

       The Court is without jurisdiction in this matter inasmuch as the amount in controversy,

exclusive of interest and costs, does not exceed the sum and value of $75,000.00.

                                        FIFTH DEFENSE

       The Court is without jurisdiction as to all claims asserted by the Plaintiff in this matter

inasmuch as the Complaint fails to state a proper claim for relief under the Constitution of the

United States or any United States statute.

                                        SIXTH DEFENSE

       All of the acts and actions taken by the Defendants herein were reasonable under the

circumstances and were taken pursuant to valid and constitutional policies and in no way provide

any basis for any claim under Monell.

                                      SEVENTH DEFENSE

       Defendants further submit that the claims of the Plaintiff are frivolous, groundless and

unreasonable and, as such, the Defendants are entitled to an award against the Plaintiff for all

attorney’s fees and costs expended in this matter pursuant to 42 USC 1983.

                                       EIGHTH DEFENSE

       Defendants affirmatively plead qualified immunity and any other applicable immunities

and/or limitations of liability as provided for in the Constitution and laws of the United States


                                                  2
      Case 2:19-cv-12749-LMA-KWR Document 7 Filed 01/15/20 Page 3 of 10



and the Constitution and laws of the State of Louisiana, including but not limited to the

discretionary immunity provided in La. R.S. 9:2798.1.

                                       NINTH DEFENSE

       Any and all damages and/or injuries sustained or incurred by the Plaintiff were the fault

of individuals and/or entities over whom the Defendants have no control.

                                       TENTH DEFENSE

       Defendants aver that all actions taken by any Plaquemines Parish Sheriff’s Deputy during

the incident complained of herein were taken in good faith, with probable cause, without malice

and under laws believed to be constitutional, thereby entitling the Defendants to the defense of

qualified immunity.

                                    ELEVENTH DEFENSE

       That the sole and proximate cause of any injuries and/or damages sustained by the

Plaintiff during the incident complained of herein were the actions and/or inactions of the

Plaintiff himself, which actions and/or inactions are affirmatively pled in bar of/reduction of any

recovery herein.

                                     TWELFTH DEFENSE

       And now, Defendants respond to the allegations of the Plaintiff’s Complaint, paragraph

by paragraph, as follows:

                                                 I.

       The allegations contained in paragraph 1 of Plaintiff’s original Complaint require no answer;

however, in an abundance of caution, those allegations are denied.

                                                II.

       The allegations contained in paragraph 2 of Plaintiff’s original Complaint are admitted.

                                                 3
      Case 2:19-cv-12749-LMA-KWR Document 7 Filed 01/15/20 Page 4 of 10



                                                 III.

       The allegations contained in paragraph 3 of Plaintiff’s original Complaint require no answer;

however, in an abundance of caution, those allegations are denied.

                                                IV.

       The allegations contained in paragraph 4 of Plaintiff’s original Complaint are denied for lack

of sufficient information upon which to justify a belief therein.

                                                 V.

       The allegations contained in paragraph 5 of Plaintiff’s original Complaint, as they pertain to

the status of Defendant, Deputy Corbett Reddoch, are admitted; all other allegations are denied.

                                                VI.

       The allegations contained in paragraph 6 of Plaintiff’s original Complaint, as they pertain to

the status of Defendant, Deputy Ryan Hebert, are admitted; all other allegations are denied.

                                                VII.

       The allegations contained in paragraph 7 of Plaintiff’s original Complaint, as they pertain to

the status of Defendant, Deputy Holly Hardin, are admitted; all other allegations are denied.

                                                VIII.

       The allegations contained in paragraph 8 of Plaintiff’s original Complaint, as they pertain to

the status of Defendant, Deputy Christopher Lambert, are admitted; all other allegations are denied.

                                                IX.

       The allegations contained in paragraph 9 of Plaintiff’s original Complaint, as they pertain to

the status of Defendant, Deputy Paul Durnin, are admitted; all other allegations are denied.




                                                  4
      Case 2:19-cv-12749-LMA-KWR Document 7 Filed 01/15/20 Page 5 of 10



                                                 X.

       The allegations contained in paragraph 10 of Plaintiff’s original Complaint, as they pertain

to the status of Defendant, Gerald A. Turlich, Jr. as Sheriff of Plaquemines Parish, are admitted; all

other allegations are denied.

                                                 XI.

       The allegations contained in paragraph 11 of Plaintiff’s original Complaint are denied, except

to admit that on or about September 23, 2018, Plaintiff was arrested.

                                                XII.

       The allegations contained in paragraph 12 of Plaintiff’s original Complaint are denied for

lack of sufficient information upon which to justify a belief therein.

                                                XIII.

       The allegations contained in paragraph 13 of Plaintiff’s original Complaint are denied for

lack of sufficient information upon which to justify a belief therein.

                                                XIV.

       The allegations contained in paragraph 14 of Plaintiff’s original Complaint are denied for

lack of sufficient information upon which to justify a belief therein.

                                                XV.

       The allegations contained in paragraph 15 of Plaintiff’s original Complaint are denied.

                                                XVI.

       The allegations contained in paragraph 16 of Plaintiff’s original Complaint are denied.

                                                XVII.

       The allegations contained in paragraph 17 of Plaintiff’s original Complaint are denied for

lack of sufficient information upon which to justify a belief therein.

                                                  5
      Case 2:19-cv-12749-LMA-KWR Document 7 Filed 01/15/20 Page 6 of 10



                                               XVIII.

       The allegations contained in paragraph 18 of Plaintiff’s original Complaint are denied for

lack of sufficient information upon which to justify a belief therein.

                                                XIX.

       The allegations contained in paragraph 19 of Plaintiff’s original Complaint are denied.

                                                XX.

       The allegations contained in paragraph 20 of Plaintiff’s original Complaint are denied for

lack of sufficient information upon which to justify a belief therein.

                                                XXI.

       The allegations contained in paragraph 21 of Plaintiff’s original Complaint are denied.

                                               XXII.

       The allegations contained in paragraph 22 of Plaintiff’s original Complaint are denied.

                                               XXIII.

       The allegations contained in paragraph 23 of Plaintiff’s original Complaint are denied.

                                               XXIV.

       The allegations contained in paragraph 24 of Plaintiff’s original Complaint are denied.

                                               XXV.

       The allegations contained in paragraph 25 of Plaintiff’s original Complaint are denied.

                                               XXVI.

       The allegations contained in paragraph 26 of Plaintiff’s original Complaint are denied.

                                              XXVII.

       The allegations contained in paragraph 27 of Plaintiff’s original Complaint are denied.



                                                 6
Case 2:19-cv-12749-LMA-KWR Document 7 Filed 01/15/20 Page 7 of 10



                                     XXVIII.

The allegations contained in paragraph 28 of Plaintiff’s original Complaint are denied.

                                      XXIX.

The allegations contained in paragraph 29 of Plaintiff’s original Complaint are denied.

                                      XXX.

The allegations contained in paragraph 30 of Plaintiff’s original Complaint are denied.

                                      XXXI.

The allegations contained in paragraph 31 of Plaintiff’s original Complaint are denied.

                                     XXXII.

The allegations contained in paragraph 32 of Plaintiff’s original Complaint are denied.

                                     XXXIII.

The allegations contained in paragraph 33 of Plaintiff’s original Complaint are denied.

                                     XXXIV.

The allegations contained in paragraph 34 of Plaintiff’s original Complaint are denied.

                                     XXXV.

The allegations contained in paragraph 35 of Plaintiff’s original Complaint are denied.

                                     XXXVI.

The allegations contained in paragraph 36 of Plaintiff’s original Complaint are denied.

                                    XXXVII.

The allegations contained in paragraph 37 of Plaintiff’s original Complaint are denied.

                                    XXXVIII.

The allegations contained in paragraph 38 of Plaintiff’s original Complaint are denied.



                                        7
      Case 2:19-cv-12749-LMA-KWR Document 7 Filed 01/15/20 Page 8 of 10



                                              XXXIX.

       The allegations contained in paragraph 39 of Plaintiff’s original Complaint are denied.

                                                XL.

       The allegations contained in paragraph 40 of Plaintiff’s original Complaint are denied for

lack of sufficient information upon which to justify a belief therein.

                                                XLI.

       The allegations contained in paragraph 41 of Plaintiff’s original Complaint are denied for

lack of sufficient information upon which to justify a belief therein.

                                               XLII.

       The allegations contained in paragraph 42 of Plaintiff’s original Complaint are denied.

                                               XLIII.

       The allegations contained in paragraph 43 of Plaintiff’s original Complaint are denied.

                                               XLIV.

       The allegations contained in paragraph 44 of Plaintiff’s original Complaint are denied.

                                               XLV.

       The allegations contained in paragraph 45 of Plaintiff’s original Complaint are denied.

                                               XLVI.

       The allegations contained in paragraph 46 of Plaintiff’s original Complaint are denied.

                                              XLVII.

       The allegations contained in paragraph 47 of Plaintiff’s original Complaint are denied.

                                              XLVIII.

       The allegations contained in paragraph 48 of Plaintiff’s original Complaint are denied.



                                                 8
      Case 2:19-cv-12749-LMA-KWR Document 7 Filed 01/15/20 Page 9 of 10



                                               XLIX.

       The allegations contained in paragraph 49 of Plaintiff’s original Complaint are denied, except

to admit that during the incidents in question, the Defendants were acting within the course and

scope of their employment.

                                                 L.

       The allegations contained in paragraph 50 of Plaintiff’s original Complaint are denied.

                                                 LI.

       The allegations contained in paragraph 51 of Plaintiff’s original Complaint are denied.

                                                LII.

       The allegations contained in paragraph 52 of Plaintiff’s original Complaint are denied.

                                                LIII.

       The allegations contained in paragraph 53 of Plaintiff’s original Complaint are denied.

                                                LIV.

       The allegations contained in paragraph 54 of Plaintiff’s original Complaint are denied for

lack of sufficient information upon which to justify a belief therein.

                                                LV.

       The allegations contained in paragraph 55 of Plaintiff’s original Complaint require no

answer; however, in an abundance of caution, those allegations are denied.

                                                LVI.

       The allegations contained in paragraph 1 of Plaintiff’s Supplemental Complaint are admitted.

                                               LVII.

       The allegations contained in paragraph 2 of Plaintiff’s Supplemental Complaint are admitted.



                                                 9
      Case 2:19-cv-12749-LMA-KWR Document 7 Filed 01/15/20 Page 10 of 10



                                                 LVIII.

        Defendants respectfully request trial by jury on all issues herein.

        WHEREFORE, Defendants, Sheriff Gerald A. Turlich, Jr., Deputy Corbett Reddoch,

Deputy Ryan Hebert, Deputy Holly Hardin, Deputy Christopher Lambert, and Deputy Paul

Durnin, pray that this Answer be deemed good and sufficient and that, after due proceedings are

had, there be judgment herein in favor of Defendants, Sheriff Gerald A. Turlich, Jr., Deputy

Corbett Reddoch, Deputy Ryan Hebert, Deputy Holly Hardin, Deputy Christopher Lambert, and

Deputy Paul Durnin, and against the Plaintiff, Michael R. Holmes, dismissing the Plaintiff’s

Complaint, and at Plaintiff’s costs.

                                                Respectfully submitted,

                                                MARTINY & ASSOCIATES, LLC
                                                131 Airline Highway - Suite 201
                                                Metairie, Louisiana 70001
                                                Telephone: (504) 834-7676
                                                Facsimile: (504) 834-5409
                                                Email: danny@martinylaw.com
                                                       jeff@martinylaw.com

                                                /s/ Daniel R. Martiny
                                                DANIEL R. MARTINY (LA Bar 9012)
                                                JEFFREY D. MARTINY (LA Bar 35012)
                                                Attorneys for Defendants, Sheriff Gerald A. Turlich,
                                                Jr., Deputy Corbett Reddoch, Deputy Ryan Hebert,
                                                Deputy Holly Hardin, Deputy Christopher Lambert,
                                                and Deputy Paul Durnin

                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 15th day of January, 2020, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system which will send a notice of electronic filing to all
participating counsel of record herein. I also certify that I have this day forwarded a copy of same
to Michael R. Holmes, 505 Moncla Avenue, Belle Chasse, LA 70037.

                                                        /s/ Daniel R. Martiny
                                                        DANIEL R. MARTINY (9012)

                                                   10
